Title: To John Adams from Nicholas Rousselet, 30 October 1800
From: Rousselet, Nicholas
To: Adams, John



Sir:
Demerary 30 October 1800

I had the Honour, to forward to the Secretary of State, at the Federal City in America, a Copy of my Memorial to his Excellency Gouvernor A. Beauson; also that Gentleman Answer, Respecting my Application, to be Admitted here, as Consul from the United States of America, for the Colonies of Essequibo & Demerary;—to which Papers I have the Honor to Refer;—
As I Consider the Governors Answer, to be a Positive Negative on my Adres; and finding my Selves in a Situation, not able to Answer in anyway whatsoever, to my Appoinetement, and Apprehensive also, that no Consular Office will be Admitted in this Colonies, during its present Situation; Oblidge me to Resigne, my office, which your Excellency will be please to Accept;—
I am Nevertheless Sensible, of the Honor Confered on me, and for the Trust and Confidence which the former, and the Present Executive Powar of America hav put in me, on the Recommandation in the Petition, of the Merchants in Portsmouth New Hamps:, it will always put me under a Sense of Obligation;
I Consider my Selves at present, in the Same Situation as in the year 1793, when I Came from America, to Reside here, with my familly—; I will give the Same adsistance to American Captains;—My House will be again Opened for the Sick; and my Table will fine Refreshments for the Convalescent, with those sentiments; and with that Respect, due to your Excellencys Person, I have the Honor to Remain Resspectfully;— / Sir / Your Excell most / Obedt & Hbl Servant,

N. Rousselet: